Citation Nr: 0120464	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  93-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Entitlement to the assignment of a higher evaluation for 
peptic ulcer disease (PUD), currently evaluated as 20 percent 
disabling.

3.  Entitlement to the assignment of a higher evaluation for 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to the assignment of a higher evaluation for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 30 percent 
disabling.

6.  Entitlement to an effective date earlier than October 5, 
1999, for the assignment of a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from December 1970 to December 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

In July 1995, the Board denied claims of service connection 
for hypertension and gout as well as, an increased rating for 
chondromalacia, patella, left with medial meniscectomy and 
degenerative joint changes, and osteotomy, which was rated as 
30 percent disabling.  In September 1997, that part of the 
decision concerning entitlement to an increased evaluation 
for chondromalacia, patella, left with medial meniscectomy 
and degenerative joint changes was vacated and remanded by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court).  On return to the Board the case was remanded in June 
1998.  

The veteran has since perfected additional appeals as listed 
on the title page.  The issues regarding entitlement to the 
assignment of higher evaluations for PUD, arthritis of the 
right knee, degenerative joint disease of the left knee and 
chondromalacia of the left patella, will be remanded. 


FINDINGS OF FACT

1.  In July 1995, the Board determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for hypertension.

2.  Evidence submitted since the July 1995 Board decision 
concerning the claim for service connection for hypertension 
either does not bear directly and substantially upon the 
specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  On September 4, 1996, the RO received correspondence from 
the veteran regarding a claim for TDIU.

4.  A March 2000 rating decision granted secondary service 
connection for a psychiatric disorder and assigned a 30 
percent rating, effective October 5, 1999; and a TDIU 
effective from that date.

5.  The June 17, 1998 report addressed to the Arkansas 
Disability Determination is the earliest evidence of record 
showing that the veteran's service-connected disabilities 
alone precluded him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The evidence received since the Board's July 1995 denial 
of service connection for hypertension, is not new and 
material, and the veteran's claim for benefits has not been 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (2000).

2.  The criteria for the assignment of an effective date of 
June 17, 1998, and no earlier, for the assignment of a TDIU 
are met.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§§ 3.400 and 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In addressing the claims at hand, the Board has considered 
the fact that the law with respect to the duty to assist has 
been significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
VA has already met all obligations to the veteran under this 
new law.  Moreover, the veteran and his representative have 
been offered the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and they have done so.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claims under this new law by the RO would 
only serve to further delay resolution of his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board also notes that section 
3, to be codified at 38 U.S.C. § 5103A(f), provides that 
nothing in this section shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.

I.  New and Material Evidence

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for hypertension 
is not only new and material, but also is sufficient to grant 
service connection, particularly when that evidence is 
considered in light of the entire record.  The veteran claims 
that he was treated for hypertension during military service 
and since that time, he had suffered from residual 
disability.  In the alternative, the veteran claims that the 
medication that he has been taking for his service connected 
left knee, Indomethacin, causes hypertension.

In a July 1995 decision, the Board denied service connection 
for hypertension.  As such, the veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

In its 1995 decision, the Board noted that the veteran had 
not submitted evidence that hypertension was related to 
service.  The Board pointed out that, there were no records 
of treatment, characteristic complaints or clinical findings 
of hypertension during service.  Furthermore, there was no 
medical evidence of a causal relationship between military 
service and development of hypertension.  

The Board notes that in the previously denied claim in 1995, 
the veteran claimed service connection on a direct basis.  
However, the veteran now claims that he acquired hypertension 
secondary to the medication he takes for a service-connected 
knee disorder.  While the veteran presents a different 
argument regarding hypertension, the Federal Circuit in 
D'Amico v. West, 12 Vet. App. 264 (1999), concluded that the 
new and material evidence requirement set forth in 38 U.S.C. 
§ 5108 applied to the reopening of a claim regardless of the 
grounds on which the claim was previously disallowed.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prove[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

Records submitted after the July 1995 Board decision include 
1) written statements of the veteran, 2) duplicate medical 
records 3) VA and private clinical records dated between 1997 
and 2000 4) medication instructions 5) September 1998 medical 
statement.  After a review of the record, the Board concludes 
that this evidence is not new and material.  Accordingly, 
this claim is not reopened.  

The veteran's written statements regarding his disorder 
basically recount his earlier statements.  They are in 
essence cumulative and redundant.  The veteran continues to 
suggest that there is a relationship between his disorder and 
military service.  He now claims that the analgesic he is 
taking for his service connected disability causes 
hypertension.  However, it should be pointed out that the 
record does not contain any medical statements or opinions 
regarding a causal relationship between hypertension and 
military service or his service connected disorder.  The 
veteran's own opinions and statements linking his condition 
to service are not competent evidence in this case.

The Board also considered the duplicate copies of medical 
records.  Duplicate copies of records previously considered, 
such as the copies of medical records, are not considered 
"new" evidence.  As they have been previously considered, 
they do not add to the evidentiary picture.  

The additional clinical records simply show that the veteran 
is receiving treatment for various chronic disabilities 
including hypertension.  Although this medical evidence is 
new, and reports current diagnoses, this additional 
documentation solely addresses the veteran's current medical 
condition, without commenting on the etiology of 
hypertension.  Not only do the clinical records pertain to 
treatment provided years after separation from active 
service, this evidence does not address or contradict the 
reasoning offered in support of the prior decision.  It has 
no bearing on the issue of service incurrence and therefore, 
is not material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 
(1992).

The veteran also claims that the medication that he has been 
taking for his service connected left knee, Indomethacin, 
causes hypertension.  The veteran submitted medication 
instructions that notes that one of the less common or rare 
side effects of non-steroidal anti-inflammatory drugs is 
increased or unusually high blood pressure.  He also 
submitted a statement from a physician, Dr. H.R. Pyle, who 
conducted a June 1998 VA compensation examination.  The 
statement dated in September 1998 appears to be in response 
to a question of the veteran.  The examiner stated:

I am not certain exactly what I told you 
when I did your C&P exam, and I don't 
recall what medications you are on.  
There can be an interaction between 
certain anti-inflammatory drugs and 
certain medications that are used to 
treat blood pressure.  Some anti-
inflammatory drugs may blunt the anti-
hypertensive effect of certain drugs, 
particularly ace inhibitors and 
diuretics.  I still use them together, 
but realize there can be an interaction.    

With regard to the medication instructions and the VA 
physician's statement, the Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999). 

The medication instructions submitted by the veteran, though 
they do not rise to the status of a medical treatise, may be 
viewed in a similar manner with respect to the veteran's 
intent in submitting them.  In this case, however, the Board 
notes that the instructions fail to demonstrate with a degree 
of certainty the relationship between the veteran's service-
connected left knee disability (or medication) and 
hypertension.  The instructions in general discuss non-
steroidal anti-inflammatory drugs, including their use, 
precautions, and possible side effects.  The medication 
instructions, intended by the veteran as treatise evidence, 
must "not simply provide speculative generic statements not 
relevant to the veteran's claim."  See Wallin v. West, 11 
Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 
317 (1998).  Moreover, the Board finds that the opinion 
articulated by Dr. Pyle does not meet the standard set forth 
in Wallin, and does not raise the possibility of a nexus 
between the veteran's medication and his currently 
demonstrated hypertension nor does it apply the specific 
facts to this specific case.  Sacks.

As none of the evidence added to the record since the Board's 
1995 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting a nexus between hypertension and military service, 
the Board concludes that this evidence does not constitute 
new and material evidence sufficient to reopen the claim for 
service connection.

II.  Earlier Effective Date

The veteran contends that he should have been granted a TDIU 
earlier than October 5, 1999.  He claims that the record 
shows that he was unable to work as a mail handler prior to 
October 1999.  He points out that he was granted benefits 
from the Social Security Administration (SSA), as early as 
June 1995.  

VA regulations stipulate that an effective date for the award 
of increased benefits is the "date of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  The regulations, however, also stipulate that 
an effective date for an increase in disability compensation 
is the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2); see 
also 38 U.S.C.A. § 5110(b)(2).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2). 

A critical issue for resolution concerns establishing what 
date a claim for a TDIU was initially filed with VA for 
effective date purposes.  The veteran has not disputed this.  
In the instant case, the veteran submitted a TDIU VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, which is the form by which a veteran may 
file a formal claim for TDIU, dated June 18, 1996, and 
stamped as received by the RO on September 4, 1996.  Thus, I 
find that the veteran's form in September 1996 represent the 
claim for TDIU.  It follows that as outlined above, while the 
veteran has alleged that his disabilities were totally 
disabling essentially since June 1995 when he began receiving 
SSA benefits, he is precluded from being awarded an effective 
date in June 1995 for a TDIU rating based on his service 
connected disabilities, as this is more than a year earlier 
than September 4, 1996, which is the date of his TDIU claim.  

As September 4, 1996, is the effective date of the claim for 
TDIU, the Board must determine whether it was factually 
ascertainable that he was unemployable due to his service 
connected disabilities within the year prior to the September 
1996 claim.  The Court has held that "evidence in a 
claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues." Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).  Section 5110(b)(2) specifically links any 
effective date earlier than the date of application to 
evidence that "an increase in disability had occurred" and 
to the receipt of an application within one year after that 
increase in disability.  Hazan v. Gober, 10 Vet. App. 511, 
520 (1997).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single bodily system, 
e. g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  The regulations further provide that the existence 
or degree of non-service-connected disabilities or previous 
unemployability will be disregarded where the aforementioned 
percentages for the service-connected disabilities are met 
and where, in the judgment of the rating agency, the service-
connected disabilities render the veteran unemployable.  Id.  

The evidence of record indicates that the veteran has a 
college education.  He had work experience as a mail handler 
for the postal service.  He reported that he has not worked 
since 1988.  

At the time of the claim for TDIU in September 1996, service 
connection was in effect for chondromalacia, left knee with 
traumatic degenerative joint disease, considered 30 percent 
disabling; peptic ulcer, considered 10 percent disabling; and 
the residuals of a left ring finger disability, considered 
noncompensably disabling.  The combined service-connected 
disability rating was 40 percent. 

A January 1999 rating action expanded service connection to 
include degenerative joint disease of the left knee, 
considered 10 percent disabling from September 1990.  This 
decision also granted service connection for arthritis of the 
right knee secondary to his service connected left knee 
disability, considered 10 percent disabling from January 
1993. The combined service-connected disability rating was 50 
percent, effective from January 1993.

A March 2000 rating action increased the disability 
evaluation for peptic ulcer to 20 percent disabling, 
effective June 1998.  This decision also granted service 
connection for major depression as secondary to the service 
connected left knee disability.  A 30 percent rating was 
assigned effective October 5, 1999.  The combined service-
connected disability rating was 60 percent, effective June 
1998 and 70 percent, effective October 5, 1999.  The RO noted 
that this is the date on which the veteran met, for the first 
time, the percentage requirements of 38 C.F.R. § 4.16(a).

It is important to note that the effective date of service 
connection for the psychiatric disorder is in October 1999; 
thus, the disabling effects of that disability cannot be part 
of the award of TDIU prior to that date.  Consequently, the 
psychiatric disorder cannot form a basis for a grant of TDIU 
back to 1995, which is what the appellant seeks.  

After careful consideration of the assembled data, it is 
apparent that the veteran has been suffering from significant 
impairment for some time.  The evidence as outlined below, 
does not show, however, that the increase in the veteran's 
service-connected disabilities -- precluding him from all 
forms of substantially gainful employment - occurred within 
the year preceding the September 1996 claim for TDIU.  
Therefore, under 38 C.F.R. § 3.400(o)(2) and Harper, supra, 
the record does not provide a basis upon which to assign an 
effective date earlier than the date of claim, which is 
September 1996, for the TDIU rating.  

The evidence of record that is pertinent to that period of 
time (a year prior to the claim in September 1996) includes 
VA outpatient records dated between 1995 and 1996.  During 
this period of time he received VA out patient treatment for 
his non-service connected disabilities hypertension and gout 
in September 1995.  He also reported that he was having knee 
pain.  In January 1996 he received treatment for epigastric 
pain.  An upper gastrointestinal series revealed a small 
hiatal hernia.  A barium enema was performed which was 
considered normal.  He was given Metamucil.  In May 1996 he 
complained of left hip pain.  In June 1996, he again reported 
having knee pain.  X-ray revealed bilateral degenerative 
joint disease.  In reporting the diagnostic assessment, the 
examiner noted that the veteran would eventually need total 
knee arthroplasty.  However, he was tolerating the pain with 
Tylenol and non-steroid anti-inflammatory drugs.  

The preponderance of the evidence does not show that the 
increase in the veteran's disability preceded the September 
1996 claim by a year or less.  At his personal hearing held 
in February 1997, the veteran reported that he had not worked 
for several years.  Although he appeared to have varied 
levels of physical impairment in the year prior to the 
September 1996 claim, the records do not show that his 
service-connected disabilities alone were so significant he 
was unable to sustain gainful employment.

As noted the record contains SSA records that show that the 
veteran was receiving continuing benefits in June 1995.  The 
decision found the veteran to be disabled for SSA purposes 
since February 1988 by reason of multiple disabilities, 
including degenerative joint disease in both knees and 
hypertension.  Based on the SSA's decision, the veteran has 
argued that the effective date of TDIU should be earlier.  
The Board acknowledges that the SSA awarded the veteran 
benefits based on his unemployability in the past.  While the 
veteran may have been found to be disabled by the SSA, the 
Board observes that the award of VA benefits is governed by 
different laws and regulations and any VA benefit award must 
be made under the laws and regulations set forth herein.  

The Board also considers the medical evidence of record dated 
between September 1996 (the date of the claim) and October 
1999 (the current effective date).  

While the SSA records do not show that the veteran's service 
connected disabilities warranted a TDIU prior to his 
September 1996 claim, the records contain a medical report 
addressed to the Arkansas Disability Determination from a 
physician who conducted an examination in June 1998.  The 
physician noted that the veteran had severe degenerative 
arthritis with valgus deformity and marked limitation of 
activities of ambulation secondary to degenerative arthritis 
of the left knee with lesser degree arthritis present on the 
right knee.  Significantly, the examiner noted: 

This gentleman's pain as well as his 
present ambulation and strength problems 
would limit his abilities in the work 
place.  I doubt he would be able to keep 
or hold any job of either light or 
moderate duty, even if he was to be able 
to find one.

It appears that this physician found that the veteran's knee 
disabilities would be a significant hindrance in gaining 
employment.  Moreover a VA examiner in October 1998 noted 
instability, limited range of motion, marked erosive changes 
secondary to the degenerative change, and extreme functional 
loss of the left knee. 

The Board acknowledges that the evidence of record does not 
clearly show that the veteran's knee disabilities alone 
prevented him from gaining and maintaining employment.  
Nonetheless, the Board is presented with positive medical 
evidence indicating an inability to gain employment, i.e., 
the June 17, 1998 report to addressed to Arkansas Disability 
Determination, and no negative evidence to contradict the 
conclusion reached by that examiner.  In this respect, I note 
that Harper v. Brown, 10 Vet. App. 125 (1997), supports the 
assignment of TDIU from the later of the date of increase or 
the date of claim.  As the June 1998 report quoted above 
supports the conclusion that the veteran's service-connected 
knee disabilities alone then prevented the veteran from 
securing or following a substantially gainful occupation, I 
conclude that the evidence supports the assignment of an 
earlier effective date of June 17, 1998.  38 C.F.R. 
§ 3.400(o)(1).

As discussed above, this is the earliest evidence of record 
that supports the conclusion that the veteran's service-
connected disabilities alone precluded him from securing or 
following a substantially gainful occupation.  Consequently, 
this is the earliest date from which a TDIU evaluation may be 
assigned.  

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
hypertension, the benefits sought on appeal are denied.

The assignment of a TDIU from June 17, 1998, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

REMAND

On review of the case, further development is required, in 
regard to the claims for the assignment of higher 
evaluations.  

At a RO hearing held in October 1999, the hearing officer 
noted that the veteran had not undergone a VA examination for 
compensation purposes since 1998.  However, it does not 
appear that VA examinations of his PUD or his knees were 
scheduled.  The duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991); see also Wilson (Lawrence) v. Derwinski, 2 
Vet. App. 16, 21 (1991); and Parker v. Derwinski, 1 Vet. App. 
522, 526 (1991).  The Board finds that a medical examination 
is desirable for the proper adjudication of his claim.

Concerning, PUD, VA outpatient records dated in July 1998 
indicates that a VA examiner ordered an anemia work-up.  The 
results of this diagnostic testing are not of record.  
Moreover, VA outpatient records dated between 1999 and 2000 
relate that the veteran had significant weight loss, as well 
as a diagnosis of mild anemia.  As the criteria outlined 
under the diagnostic code takes onto consideration anemia and 
weight loss, further examination would be helpful.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305.

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should request legible copies 
of all pertinent clinical records that 
have not been previously obtained, 
including VA outpatient records from 1998 
to the present from the J.L. McClellan VA 
Medical Center in  Little Rock, Arkansas.  
To assure that all such records have been 
obtained, the RO should request that the 
veteran provide the names and addresses 
of all VA and non-VA health providers who 
have treated his service connected 
disabilities, and the approximate dates 
of treatment, together with any necessary 
authorizations. All records obtained 
should be associated with the claims 
file.  

2.  The RO should schedule the veteran 
for VA examinations to determine the 
nature and severity of his 
service-connected knee and PUD 
disabilities.  Any indicated diagnostic 
tests and studies should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail.

Concerning his PUD, the examiner should 
comment as to whether any anemia or 
weight loss is attributable to his 
service connected disability.

In regard to his knees, testing should 
include range of motion (ROM) and 
stability testing.  The report should 
list all subjective complaints and 
objective findings in detail, including 
the ROM of the knees in degrees.  The 
examiner should address the extent of 
functional impairment attributable to any 
reported pain or instability.  In this 
regard, the examiner should specifically 
indicate whether there is any pain and 
whether there is likely to be additional 
impairment of the knees caused by any of 
the following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; (4) instability; 
or (5) incoordination.  The examiner 
should describe whether any existing pain 
significantly limits functional mobility 
of his knees during flare-ups or when the 
knees were repeatedly used.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (functional loss may be due 
to pain, supported by adequate 
pathology.)  The factors upon which the 
opinions are based must be set forth in 
detail.  The report of the examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.  The veteran's 
claims folder must be made available to 
the examiner.  

3.  If the veteran's claims for increased 
disability evaluations remain denied, the 
RO should then consider whether the 
veteran's case should be referred to the 
Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of extraschedular 
ratings under the provisions of 38 C.F.R. 
§ 3.321 or 4.16, if applicable.  

4.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 




